                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  JONESBORO DIVISION


TINA WALTON                                                                              PLAINTIFF

V.                                  Case No. 3:18-cv-00032 JTK

NANCY BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not
reserved to the Commissioner of Social Security                                        DEFENDANT


                                                ORDER

        Pending is Plaintiff’s Motion for Attorney’s Fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412 (DE #21). In the motion, Plaintiff requests $2,925.24 in fees and

expenses. The Commissioner has no objection (DE #23). After careful consideration, the Court

hereby finds that the motion should be granted and that Plaintiff be awarded reasonable attorney’s

fees.

        EAJA fees are payable to Plaintiff, not Plaintiff’s attorney, and such fees are subject to an

offset when the Plaintiff has outstanding federal debts. See Astrue v. Ratliff, 130 S. Ct. 2521 (2010).

Therefore, subject to any offset, payment by check to the order of the Plaintiff, in care of his

attorney, will issue to Plaintiff’s attorney.

        Accordingly, the Motion for Attorney’s Fees (DE #23) is GRANTED. Plaintiff is awarded

$2,925.24.

        IT IS SO ORDERED this 1st day of March, 2019.



                                                       ____________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
